Memorandum.
We agree with the courts below that Local Laws, 1973, No. 4 of City of New York (Administrative Code of City of New York, ch. 51, tit. ZB) is invalid in that the statutory requirements with respect to the conformation of the Councilmanic Districts were not met (cf. Matter of Schneider v. Rockefeller, 31 N Y 2d 420, 430). Under the exigent circumstances of this case, however, we are impelled to hold that said local law be utilized as a temporary measure for the purpose of the June 4 primary election and the general election of November 6, 1973, to elect councilmen for a one-year term, and that such plan of apportionment, title ZB, shall remain in full force and effect until January 1, 1974. A reapportionment plan complying with the statutory standards (L. 1971, ch. 1206) shall be developed and enacted prior to September 1, 1973, to be effective January 1,1974.
Chief Judge Fuld and Judges Burke, Jasen, Gabrielli, J ones and Wachtler concur; Judge Breitel taking no part.
Order modified, without costs, in accordance with memorandum herein, and, as so modified, affirmed.